Exhibit 10.1 JOINT DEVELOPMENT AGREEMENT BY AND AMONG GLOBAL HEAVY OIL CORPORATION, SCHLUMBERGER TECHNOLOGY CORPORATION AND SCHLUMBERGER HOLDINGS LIMITED DATED APRIL 23, 2009 TABLE OF CONTENTS Section 1. Collaboration 2 (a) Phase I, Research and Development 2 (b) Phase H, Prototype 3 (c) Phase III, Joint Venture Phase 3 (d) Limited Purposes and Intent 3 Section 2. Exclusivity 4 (a) General 4 (b) Acknowledgment 4 Section 3. Expenditures 5 (a) Phase I 5 (b) Phase H 5 (c) Non-Recurring Engineering Charge 6 (d) Procurement and Maintenance of JDA IP 7 (e) Enforcement and Defense of JDA IP 7 (f) Accounting and Audit of Qualifying Expenditures 8 (g) Interest 9 Section 4. Ownership of Phase III JV 9 (a) General 9 (b) Determination of Percentage Interest 9 Section 5. Annual Financial Plan 12 Section 6. Decision Making 12 (a) Committee Formation 12 (b) Oversight Committee 12 (c) Technical Steering Committee 13 Section 7. Intellectual Property 14 (a) GRC License to the Schlumberger Parties 14 (b) Schlumberger Parties License to GRC 15 (c) Provision of Information by GRC 15 (d) Provision of Information by the Schlumberger Parties 15 (e) Joint Ownership 15 (f) Further Assurances 16 (g) Intellectual Property and Confidential Information Agreements 16 (h) Use of Background IP 16 Section 8. Patent Claim Valuation 16 Section 9. Termination 17 (a) Material Breach by the Schlumberger Parties 17 (b) Material Breach by GRC 18 (c) Failure to Meet Phase I Objectives 19 (d) Optional Termination by the Schlumberger Parties at end of Phase I Term 20 (e) Failure to Meet Phase II Objectives 20 (f) Optional Termination by the Schlumberger Parties at end of Phase II Term 21 Section 10. Representations and Warranties. 22 (a) GRC Representations and Warranties 22 (b) Representations and Warranties of the Schlumberger Parties 27 Section 11. Advertising/Promotion 32 Section 12. Change in Control Event 32 Section 13. Confidentiality 33 (a) General 33 (b) Representatives 34 (c) Return of Confidential Information 34 (d) Privacy Laws 35 (e) Specific Performance 35 Section 14. Restrictive Covenant; Employee Non-Solicitation 35 (a) General 35 (b) Acknowledgement 36 (c) Specific Performance 37 Section 15. Indemnification 37 (a) Indemnification by the Schlumberger Parties 37 (b) Indemnification by GRC 38 (c) Limitations on Amount of Indemnification 38 (d) Procedure for Indemnification 38 Section 16. Provisions of Agreement Not for Benefit of Any Non-Affiliate Third Party 40 Section 17. Notices 41 Section 18. Further Assurance 42 Section 19. Attorney's Fees 42 Section 20. Integration; Modification 42 Section 21. Successors in Interest 42 Section 22. Governing Law 42 Section 23. Dispute Resolution 43 Section 24. Remedies 43 Section 25. Waivers and Consents 43 Section 26. No Partnership 44 Section 27. Severability 44 Section 28. Counterparts 44 Section 29. Headings 44 Section 30. Several and Not Joint Obligations. 45 Attachment I Defined Terms Attachment II Indicative Joint Venture Terms Schedule A Intellectual Property Schedule B Development Obligations of the Parties Schedule C Listed of Covered Entities Exhibit A Intellectual Property and Confidential Information Agreement JOINT DEVELOPMENT AGREEMENT JOINT DEVELOPMENT AGREEMENT, dated April 23, 2009 (this "Agreement"), among Global Heavy Oil Corporation ("GRC"), a Delaware corporation maintaining its principal office at 1000 Atrium Way, Atrium One, Suite 100, Mt. Laurel, NJ 08054, Schlumberger Technology Corporation ("STC"), a Texas corporation maintaining its principal office at 5599 San Felipe, Houston, TX 77056, and Schlumberger Holdings Limited, a British Virgin Islands company maintaining its principal office at Craigmuir Chambers, P.O. Box 71, Road Town, Tortola, British Virgin Islands ("SHL" and, together with STC, the "Schlumberger Parties" and, individually, each a "Schlumberger Party"). GRC, STC and SHL are hereinafter referred to individually as a "Party" and collectively as the "Parties." WHEREAS, GRC is a wholly owned subsidiary of Global Resource Corporation ("GBRC"), which is a developer of a patent-pending microwave technology and machinery that extracts oil and petroleum products from shale deposits, tar sands, capped oil wells, bituminous coal and processed materials such as tires and plastics as well as dredged soil from harbors and river bottoms; and WHEREAS, GRC possesses certain intellectual property, proprietary technology, trade secrets and know-how more particularly identified on Schedule A hereto, with potential application relative to Surface Upgrading (as hereinafter defined) in the Field of Use (as hereinafter defined); and WHEREAS, the Schlumberger Parties and their affiliates are engaged in various operations within the Field of Use and also possess certain intellectual property, proprietary technology, trade secrets and know-how with potential application to Surface Upgrading in the 1 Field of Use in connection with GRC's intellectual property, proprietary technology, trade secrets and know-how; and WHEREAS, neither Schlumberger Party shall be liable for the obligations of the other Schlumberger Party under this Agreement; and WHEREAS, the Parties hereto desire to jointly collaborate in order to develop Surface Upgrading products and services in the Field of Use based upon the intellectual property, proprietary technology, trade secrets and know-how of the respective Parties more particularly identified on Schedule A hereto; and WHEREAS, capitalized terms used and not otherwise defined herein have the meanings ascribed to them in Attachment I hereto; NOW, THEREFORE, in consideration of the mutual covenants and agreements contained herein, the Parties hereby agree as follows: Section 1.Collaboration. On the terms and subject to the conditions of this Agreement, the Parties agree to use reasonable efforts to collaborate in order to develop Surface Upgrading products and services in the Field of Use (the "Products and Services"). Subject to Section 9, the collaboration between GRC and the Schlumberger Parties as provided in the preceding sentence shall be implemented in three distinct phases as follows: (a)Phase I, Research and Development. During Phase I, the concept of the Products and Services will be designed and developed, and the efficacy thereof will be tested. The specific development objectives for Phase Iare set forth on Schedule B (the "Phase IObjectives"). Except as provided in Section 9, Phase I shall continue from the date of this Agreement and until the earlier of (1) the date on which the Parties agree that the Phase I Objectives have been fully satisfied, whereupon Phase II shall commence, or (2) the second 2 anniversary of the date of this Agreement, subject to extension at the option of either Party for a period continuing up to the third anniversary of the date of this Agreement (the "Phase I Term"). (b) Phase II. Prototype. Phase II shall commence immediately after the Parties agree that the Phase I Objectives have been fully satisfied and, subject to Section 9, continue until the earlier of (1) the date on which the Parties agree that the Phase II Objectives have been fully satisfied, or (2) the second anniversary of the commencement of Phase II (such time period being referred to herein as the "Primary Phase II Term"), subject to extension at the option of either Party for a period (the "Extension Period" and, together with the Primary Phase H Term, the "Phase II Tenn") continuing up to the third anniversary of the commencement of Phase II. During Phase II, the Parties will design and test a prototype device or system to deliver Products and Services as a prelude to the commercial exploitation of Products and Services. The specific development objectives for Phase II are set forth on Schedule B (the "PhaseIIObjectives"). (c) Phase III, Joint Venture Phase. Except as provided in Section 9, Phase III will commence if, and when, the Phase II Objectives have been fully satisfied, but only if such Phase II Objectives have been fully satisfied by the end of the Phase II Term. If the Phase II Objectives have been so satisfied during such time period, then the Parties shall enter into a joint venture (the "Phase III JV") for the commercial exploitation of the Products and Services.
